Lindsay, J.
—The plaintiff in error was indicted for the alleged offense of fornication. The charge was that she had had illicit carnal intercourse with one William P. Churchill. The only proof adduced to establish her guilt was the testimony of two witnesses, who stated that they had heard the said William P. Churchill say that he had visited the plaintiff in error at night; from which the inference was drawn by the jury that a meretricious connection had taken place between them. Under the rules of law this was but hearsay evidence, and ought to have been excluded from the jury. Besides, William P. Churchill himself, a particeps criminis in the offense charged, if he had been offered as a witness, should not have been permitted testify to his own shame and dishonor in order to secure a conviction of the victim of his own guilty amours. The judgment of the court is
■Reversed.